IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DALE MICHAEL WAKEFIELD,                   :   No. 43 WAP 2019
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court dated
                                          :   September 11, 2019 at No. 488 MD
             v.                           :   2019.
                                          :
                                          :
ROBERT GILMORE,                           :
                                          :
                   Appellee               :


                                   ORDER


PER CURIAM
     AND NOW, this 19th day of May, 2020, the Order of the Commonwealth Court is

hereby AFFIRMED.